                           Case 5:21-cv-05262-BLF Document 1-2 Filed 07/08/21 Page 1 of 5
                                                               United States Bankruptcy Court
                                                               Northern District of California
Thompson,
      Plaintiff                                                                                                         Adv. Proc. No. 21-05005-SLJ
B & B Capital, LLC,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0971-5                                                   User: admin                                                                 Page 1 of 1
Date Rcvd: Jun 30, 2021                                                Form ID: pdfnoa                                                            Total Noticed: 3
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 02, 2021:
Recip ID                 Recipient Name and Address
                       + Jonathan C. Cahill, WOLFE & WYMAN LLP, 980 9th Street, Suite 1750, Sacramento, CA 95814-2737
                       + StuartB. Wolfe, Wolfe & Wyman LLP, 980 9th Street, Suite 1750, Sacramento, CA 95814-2737

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                       Email/Text: ustpregion17.sj.ecf@usdoj.gov
                                                                                         Jun 30 2021 23:59:00      Office of the U.S. Trustee / SJ, U.S. Federal Bldg.,
                                                                                                                   280 S 1st St. #268, San Jose, CA 95113-3004

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 02, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 30, 2021 at the address(es) listed below:
Name                               Email Address
Bonni S. Mantovani
                                   on behalf of Defendant B & B Capital LLC bmantovani@pralc.com, ecfnca@ecf.courtdrive.com

Jonathan Cahill
                                   on behalf of Defendant PNC Bank National Association JCahill@klinedinstlaw.com, JCC@ecf.inforuptcy.com
            Case: 21-05005                 Doc# 38-1             Filed: 07/07/21              Entered: 07/07/21 13:11:27                        Page 1 of
TOTAL: 2                                                                     5
       Case 5:21-cv-05262-BLF Document 1-2 Filed 07/08/21 Page 2 of 5




  &DVH'RF)LOHG(QWHUHG3DJHRI

Case: 21-05005    Doc# 38-1    Filed: 07/07/21   Entered: 07/07/21 13:11:27     Page 2 of
                                           5
       Case 5:21-cv-05262-BLF Document 1-2 Filed 07/08/21 Page 3 of 5




  &DVH'RF)LOHG(QWHUHG3DJHRI

Case: 21-05005    Doc# 38-1    Filed: 07/07/21   Entered: 07/07/21 13:11:27     Page 3 of
                                           5
       Case 5:21-cv-05262-BLF Document 1-2 Filed 07/08/21 Page 4 of 5




  &DVH'RF)LOHG(QWHUHG3DJHRI

Case: 21-05005    Doc# 38-1    Filed: 07/07/21   Entered: 07/07/21 13:11:27     Page 4 of
                                           5
       Case 5:21-cv-05262-BLF Document 1-2 Filed 07/08/21 Page 5 of 5




  &DVH'RF)LOHG(QWHUHG3DJHRI

Case: 21-05005    Doc# 38-1    Filed: 07/07/21   Entered: 07/07/21 13:11:27     Page 5 of
                                           5
